249 F.2d 92
57-2 USTC  P 10,032
David Meade PEEBLES and Mary Crockett Peebles, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 7431.
United States Court of Appeals Fourth Circuit.
Argued Oct. 9, 1957.Decided Nov. 7, 1957.

David Meade Peebles, pro se.
Carolyn R. Just, Attorney, Department of Justice, Washington, D.C.  (Charles K. Rice, Asst. Atty. Gen., Lee A. Jackson and Melva M. Graney, Attorneys, Department of Justice, Washington, D.C., on brief), for respondent.
Before PARKER, Chief Judge, and SOBELOFF and HAYNSWORTH, Circuit judges.
PER CURIAM.


1
This is a petition to review a decision of the Tax Court.  The question involved is whether gains derived by the taxpayer from the sale of various parcels of real estate in the years 1947, 1948 and 1949 are to be treated as ordinary income or as capital gains.  The Tax Court, affirming action by the Commissioner, held that the lands thus sold were held by taxpayer primarily for sale in the ordinary course of business within the meaning of sections 117(a) (1) and 117(j) of the Internal Revenue Code of 1939, 26 U.S.C.A. 117(a)(1), (j) and that thd gains derived from the sale were taxable as ordinary income.  The facts are fully set forth in the findings and opinion of the Tax Court and need not be repeated here.  Taxpayer contends that they support his contention; but the conclusion to be drawn therefrom is a pure question of fact and we are bound by the Tax Court's decision with respect thereto unless we are prepared to hold that its decision is clearly wrong.  We cannot so hold but, on the contrary, think that it was clearly correct for reasons adequately stated in the Court's opinion.


2
Affirmed.